            Case 2:19-cv-00088-RAJ Document 1 Filed 01/18/19 Page 1 of 4




 1

2

3


4

5
                           UNITED STATES DISTRICT COURT
 6                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7   NORTHWEST ADMINISTRATORS, INC.,
 8
                              Plaintiff,                  No.

9
            V.                                            COMPLAINT TO COLLECT
10                                                        TRUST FUNDS
     FIRST STUDENT, INC., a Delaware
II   corporation,

12
                              Defendant.
13


14

15          Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16
     the laws of the State of Washington, with its principal place of business in King
17
     County, and is the authorized administrative agency for and the assignee of the
f8
     Washington Teamsters Welfare Trust Fund (hereinafter "Trust").
19

                                               II.
20

21
            The Washington Teamsters Welfare Trust Fund is an unincorporated

22   association operating as a Trust Fund pursuant to Section 302 of the Labor

23   Management Relations Act of 1947, as amended, to provide medical benefits to

24
     eligible participants.
25

26
                                                                Reid, McCarthy, Ballew & Leahy, L.L.P,
                                                                                ATTORNEYS AT LAW
     Complaint to Collect Funds - 1                             100 WEST HARR1SON STREET • NORTH TOWER, SUITE 300
                                                                            SEATTLE, WASHINGTON 9«119
                                                                     TELEPHONE: (206) Z85-0464 • FAX: (206) 285-8925
            Case 2:19-cv-00088-RAJ Document 1 Filed 01/18/19 Page 2 of 4




                                                 III.
!

2           This Court has Jurisdiction over the subject matter of this action under Section

3    502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974 ("ERiSA"),

4
     29 U.S.C. §1132(e)(1) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.
5
     §185(a).
6
                                                 IV.
 7
            Venue is proper in this District under Section 502(e)(2) of ERiSA, 29 U.S.C.
8

9    §1132(e)(2), because the plaintiff trust fund is administered in this District.

10                                               V.


11          Defendant is a Delaware corporation.

12
                                                 VI.
13
            Defendant is bound to a collective bargaining agreement with Local 252 of the
14
     International Brotherhood of Teamsters (hereinafter "Local"), under which the
15

     Defendant is required to promptly and fully report for and pay monthly contributions to
16

17   the Trust at specific rates for each hour of compensation (including vacations,

18   holidays, overtime and sick leave) the Defendant pays to its employees who are

19
     members of the bargaining unit represented by the Local. Such bargaining unit
20
     members are any of the Defendant's part-time or full-time employees who perform
21
     any work task covered by the Defendant's collective bargaining agreements with the
22
     Local, whether or not those employees ever actually join the Local.
23

24

25

26
                                                                  Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                    ATTORNEYS AT LAW
     Complaint to Collect Funds - 2                                100 WEST HARRISON STREET • NOKTH TOWRK, SUITE 300
                                                                              SEATTLE, WASHINGTON 98119
                                                                        TELEPHONE: (206) 285-0-16-1 * FAX; (206) 285-8925
            Case 2:19-cv-00088-RAJ Document 1 Filed 01/18/19 Page 3 of 4




                                               VII.
I

2           Defendant accepted the Plaintiff's Trust Agreement and Declaration and

3    agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4    and deiinquently paid contributions due to the Trust, together with interest accruing
5
     upon such delinquent contributions at varying annual rates from the first day of
6
     delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
     connection with the Defendant's unpaid obligations.
8

                                               Vtll.
9

10          Since the first day of November 2018, Defendant has failed to promptly report

11   for and pay to the Plaintiff Trust all amounts due as described above, and only
12
     Defendant's records contain the detailed information necessary to an accurate
13
     determination of the extent of the Defendant's unpaid obligations to the Trust.
14
            WHEREFORE, the Plaintiff prays to the Court as follows:
15

            1. That Defendant be compelled to render a monthly accounting to the
16


17   Plaintiff's attorneys and set forth in it the names and respective social security

18   numbers of each of the Defendant's employees who are members of the bargaining

19   unit represented by the Local, together with the total monthly hours for which the
20
     Defendant compensated each of them, for the employment period beginning
21
     November 2018 to the date of service of this Complaint to collect Trust Funds, and
22
     for whatever amounts may thereafter accrue;
23

            2. That it be granted judgment against Defendant for:
24

25                     a. All delinquent contributions due to the Trust;

26
                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                 ATTORNEYS AT LAW
     Complaint to Collect Funds - 3                              100 WEST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                            SEATTLE, WASHINGTON 98119
                                                                      TELHPHONH: (206) 285-0464 • FAX: (206)285-8925
                                                                                      ®"sg!a^"K
            Case 2:19-cv-00088-RAJ Document 1 Filed 01/18/19 Page 4 of 4




                       b. All liquidated damages and pre-Judgment interest due to the
 1

2                         Trust;

3                      c. All attorney's fees and costs incurred by the Trust in connection

4                         with the Defendant's unpaid obligation; and
5
                       d. Such other and further relief as the Court may deem just and
6
                          equitable.
 7
            DATED thisy^dav of January, 201 9.
8

9                                             Respectfuily submitted,

10                                            REID, MCCARTHY, BALLEW & LEAHY,
                                              L.LP.
11

12


13
                                              Russell J. Reffd^/SBA #2560
14                                            Attorney for Plaintiff

15


16

17

18


19

20

21

22

23

24

25

26
                                                               Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                ATTORNKYS AT LAW
     Complaint to Collect Funds - 4                             100 WHST HAKRISON STREET • NORTH TOWER, SUITE 300
                                                                           SEATTLE, WAS! iiNOTON 98119
                                                                     TELEPHONE (206) 285-0464 • FAX: (206)285-8925

                                                                                    ®^^»
